tcmemo_2007_101 united_states tax_court gary w mcdonough petitioner v commissioner of internal revenue respondent docket no filed date wendy s pearson terri a merriam jennifer a gellner jaret r coles asher b bearman and brian g isaacson for petitioner nhi t luu and catherine caballero for respondent wendy s pearson pearson terri a merriam merriam jennifer a gellner gellner and jaret r coles entered their appearances by subscribing the petition commencing this case see rule a unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the applicable versions of the internal_revenue_code code asher b bearman bearman and brian g isaacson entered their appearances on date and date respectively pearson gellner and bearman withdrew from the case on oct nov and date respectively memorandum findings_of_fact and opinion laro judge this is an affected items proceeding arising from disallowed partnership losses claimed for and by timeshare breeding service j v tbs a cattle partnership organized promoted and operated by walter j hoyt iii hoyt petitioner was a partner in tbs and he reported his distributive shares of its reported losses on his and federal_income_tax returns respondent determined that petitioner is liable for the following accuracy-related_penalties with respect to his reporting of those disallowed losses accuracy-related_penalties year sec_6662 sec_6662 -0- dollar_figure dollar_figure -0- respondent’s disallowance of these losses was upheld in durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir for respondent determined that the accuracy-related_penalty under sec_6662 applied to the portion of petitioner’s underpayment resulting from a disallowed depreciation deduction claimed by tbs for respondent determined that petitioner had an underpayment attributable to one or more of the following under sec_6662 and b negligence or disregard of rules or regulations substantial_understatement_of_income_tax substantial_valuation_misstatement because respondent in his posttrial opening brief addresses only the first two elements we consider respondent to have waived any argument that petitioner’s underpayment for was attributable to a substantial_valuation_misstatement petitioner petitioned the court on date to redetermine that determination on date respondent filed with the court an answer to petitioner’s petition the answer alleges that in lieu of the determined amounts petitioner is liable for a dollar_figure accuracy-related_penalty under sec_6662 for and a dollar_figure accuracy-related_penalty under sec_6662 for on date respondent amended his answer to allege as an alternative to the accuracy-related_penalty under sec_6662 for that petitioner is liable for a dollar_figure accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations see sec_6662 and or for substantial_understatement_of_income_tax see sec_6662 we decide whether petitioner is liable for the disputed accuracy-related_penalties we hold that petitioner is liable for a sec_6662 accuracy-related_penalty for and a sec_6662 accuracy-related_penalty for both in the amounts alleged by respondent in his answer at the outset we note that three courts of appeals have affirmed prior decisions of this court holding that other investors in hoyt partnerships were liable for accuracy-related_penalties for negligence under sec_6662 and b see 471_f3d_1021 9th cir affg tcmemo_2004_269 440_f3d_375 6th cir affg tcmemo_2004_279 439_f3d_1243 10th cir affg tcmemo_2004_275 findings_of_fact the parties filed with the court stipulations of fact and accompanying exhibits the stipulated facts are found accordingly when the petition was filed petitioner resided in westminister california petitioner petitioner was born in or about he graduated from high school and completed approximately years of further education mostly in business administration and fire science he has never taken an accounting or tax course in petitioner began working as a firefighter for the los angeles fire department lafd he was promoted to captain in and he held that position for years in he began working for the lafd in its internal affairs department in that capacity he investigated suspect individuals who worked for the fire department throughout the relevant years petitioner has had limited experience with cattle ranching he has worked sporadically on some ranches branding and castrating cattle and bulls and he has occasionally helped a professional rodeo association set up and run its rodeos he has never worked in a business office of a cattle ranch and he has no experience with cattle valuation hoyt and his organization from about through hoyt organized promoted and operated as a general_partner various cattle breeding partnerships three of the partnerships were durham shorthorn breed syndicate 1987-c j v dsbs 87-c timeshare breeding service j v tbs and tbs hoyt organized marketed promoted and operated all of his partnerships in essentially the same fashion among other things hoyt was responsible for and directed the preparation of each partnership’s tax returns and he typically signed and filed each of those returns petitioner’s involvement with the hoyt partnerships in or about petitioner heard about the hoyt partnerships from his fellow firefighters at the lafd petitioner knew that of his close coworkers either were considering participating in a hoyt partnership or had participated in a hoyt partnership petitioner knew that two of those coworkers had participated in one or more of the hoyt partnerships for as long as years in petitioner decided to participate in some of the hoyt partnerships with an intent to acquire a tax_shelter and to generate funds for his retirement previously in or petitioner had visited hoyt’s main office in elk grove california and he had toured hoyt’s facilities and ranches in burns oregon during his visit and tour petitioner saw land and equipment typically associated with ranches petitioner did not see or ask to see any record pertaining to a hoyt partnership on date petitioner signed a four-page document memorializing his intent to buy two units in tbs at a total cost of dollar_figure the document tbs document included sections entitled subscription agreement and signature page certification power_of_attorney filing acknowledgement and partnership_agreement and it referenced a section in the partnership_agreement entitled risk factors the document stated that petitioner as a signer of the document recognizes that even though the partnership has a four year history of operations and earnings their his investment therein is a speculative venture and if they elect he elects to participate they he may lose the total amount of their his investment petitioner did not seek independent professional advice as to the tbs document before signing it opting instead to rely upon the words and actions of his coworkers as to their participation in one or more hoyt partnerships later petitioner purchased interests in dsbs 87-c and tbs without signing any partnership document as to those purchases petitioner knew at the time of his purchases that the hoyt partnerships advertised that his participation in a hoyt partnership allowed him to claim refunds of federal_income_tax percent of which he had to give to the hoyt organization and percent of which he could keep petitioner received promotional materials from the hoyt organization which he showed to other firemen who were hoyt participants but did not take to an attorney independent of the hoyt organization one of those documents was similar to a brochure entitled the big_number lb tax_shelter that brochure explained that the hoyt partnerships were designed to provide profits over time and emphasized that the primary return on investment was realized through tax savings the brochure indicated that the benefit of participating in a hoyt partnership was that participants could obtain refunds of federal_income_tax paid in the previou sec_3 years by amending their returns for those years so as to claim a carryback of investment tax_credits generated by the partnership the brochure stated that each partner had to pay percent of the tax refunds to the hoyt organization as an investment in the cattle but could keep the remaining percent as a 30-percent return on investment the brochure stated that the hoyt organization would prepare each partner’s tax returns and would assist the partners in claiming all the tax savings available to them first before entering the partnership numbers if a partner needs more or less partnership loss any year it is arranged quickly within the office without the partner having to pay a higher fee while an outside preparer spends more time to make the arrangements the brochure discussed the potential of audits by the internal_revenue_service and stated that the commissioner would brand the hoyt partnerships an abuse and would subject the partnerships to automatic and constant audit the brochure stated the hoyt organization alone should be trusted to prepare each partner’s tax returns from date through date petitioner paid the hoyt organization the following amounts on the accompanying dates date of payment amount date dollar_figure date big_number date big_number date big_number date big_number big_number petitioner’s federal_income_tax returns petitioner’s and federal_income_tax returns were prepared by tax preparation entities operated by hoyt petitioner provided those entities with his personal information such as wages interest dividends mortgage interest and real_estate_taxes and the hoyt organization provided the tax preparers with the amounts of losses and other tax_attributes to be reported as distributed from the hoyt partnerships petitioner signed and filed his and tax returns on the following dates year of tax_return date signed date filed date date date date date date date date petitioner did not make any meaningful inquiry to find a tax professional independent of the hoyt organization to prepare or review the hoyt organization’s preparation of those returns petitioner’s through tax returns reported the following relevant items wages dollar_figure dollar_figure dollar_figure dollar_figure taxable interest big_number big_number refund of state and local income taxe sec_843 big_number big_number big_number capital_gains losses big_number big_number -0- farm income -0- -0- -0- big_number losses from hoyt partnerships big_number big_number big_number big_number losses from other partnerships -0- big_number big_number total income big_number big_number big_number big_number tax_liability big_number big_number withholdings big_number big_number big_number big_number refund big_number big_number big_number big_number the losses reported as flowing from the hoyt partnerships were broken down as follows partnership tbs dollar_figure dollar_figure dollar_figure -0- dsbs 87-c big_number -0- big_number -0- tbs -0- big_number big_number 2dollar_figure total big_number big_number big_number big_number this partnership loss was attributable to a depreciation adjustment on property placed_in_service after this partnership loss was further broken down as follows ordinary_loss of dollar_figure and a special_allocation deduction of dollar_figure for legal fees petitioner never asked the hoyt organization to let him see any record relating to a partnership for which petitioner claimed losses for and and petitioner never contacted the hoyt organization to ask questions or request records substantiating the amounts of partnership losses reported on his and tax returns petitioner’s and tax returns included forms investor reporting of tax_shelter_registration_number listing a number of tax_shelters including tbs for and dsbs 87-c for and and tbs for and petitioner’s return also included a one-page document that he entitled material_participation statement petitioner signed that statement on date asserting therein that he had spent hours in materially participating in a business activity of his named gary mcdonough co petitioner’s return also included two schedules f profit or loss from farming reporting farm income of dollar_figure and dollar_figure from a sale of cow and breeding value production and sales respectively and reporting no related farm expense the dollar_figure stemmed from petitioner’s participation in tbs and appeared on his schedule_k-1 partner’s share of income credits deductions etc from tbs the dollar_figure may or may not have been related to petitioner’s participation in tbs for and petitioner received federal_income_tax refunds as follows year refund amount date refund issued dollar_figure date big_number date big_number date big_number date documents from the internal_revenue_service before signing his tax_return petitioner received notices of beginning of administrative_proceeding nbap informing him that the commissioner was examining the and taxable years of dsbs 87-c petitioner never took any of the nbaps to a tax professional independent of the hoyt organization eg to inquire about its significance before signing his tax_return petitioner also received two letters from the internal_revenue_service containing information regarding material_participation and sec_469 the bales memorandum opinion the case of bales v commissioner tcmemo_1989_568 pertained to hoyt cattle partnerships not including tbs and their through taxable years the court in bales decided that those partnerships were not shams after bales was decided hoyt promoted the hoyt partnerships to prospective participants by referring to the case petitioner obtained a copy of the bales memorandum opinion from another fireman petitioner read that memorandum opinion and he read other related materials provided by hoyt petitioner never took the bales memorandum opinion to a tax professional independent of the hoyt organization for advice durham farms on april and date respectively respondent mailed to petitioner an nbap and notice of final_partnership_administrative_adjustment fpaa relating to the taxable_year of tbs on date respondent issued to hoyt as the tax_matters_partner tmp of tbs an fpaa for the taxable_year of tbs in response to these fpaas hoyt as tmp of tbs petitioned the court on date and date the court docketed the respective cases at our docket nos and the court decided the disputed issues underlying those petitions in a partnership proceeding see durham farms j v v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir the court held that various partnerships including tbs did not receive the benefits_and_burdens_of_ownership of the cattle in dispute there and were not entitled to the claimed partnership deductions and losses on date the court entered decisions in timeshare breeding serv j v v commissioner docket no and timeshare breeding serv j v v commissioner docket no the decision for ordered and decided the following partnership_item as reported as determined depreciation expense dollar_figure -0- depreciation after big_number -0- the decision for ordered and decided the following partnership_item as reported as determined farm income -0- -0- depreciation expense dollar_figure -0- board expenses big_number -0- loss to drought big_number -0- interest_expense -0- -0- net self-employment_income big_number -0- other deductions big_number -0- gain under sec_1231 big_number -0- guaranteed payments -0- -0- respondent determined initially that these decisions increased petitioner’s and income by dollar_figure and dollar_figure respectively on date respondent reflected those increases by assessing against petitioner dollar_figure and dollar_figure of deficiencies for and respectively as computational adjustments under sec_6231 on date respondent issued to petitioner the relevant affected items notices of deficiency those notices stated that petitioner was liable for the disputed accuracy-related_penalties as determined on the basis of the deficiencies assessed as computational adjustments on date respondent notified petitioner that respondent had revised his computations of the increases to petitioner’s and income and thus the amounts that should have been assessed as deficiencies related thereto to reflect his recent finding that the aforementioned decisions increased petitioner’s income in the respective years only by dollar_figure and dollar_figure on date respondent abated dollar_figure and dollar_figure of the assessed computational adjustments for and respectively thus reducing the assessed amounts to dollar_figure and dollar_figure respectively those reductions led to respondent’s allegation in the answer that the accuracy- related penalties for and equal dollar_figure and dollar_figure respectively dollar_figure x dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure burden of production opinion petitioner argues that sec_7491 applies to place upon respondent the burden of production as to the accuracy-related_penalties sec_7491 was added to the code by the the letters also explained that respondent was reducing petitioner’s self-employment_tax for to reflect a correction made in the calculation of self-employment_income sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title in order for the commissioner to satisfy that burden of continued internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 the amendment is effective for court proceedings arising in connection with examinations commencing after date id sec c 112_stat_727 while the parties agree that respondent started examining tbs before the effective date of sec_7491 the parties dispute whether respondent’s examination of tbs is the relevant examination for purposes of establishing the date on which respondent started his examination as to the affected items at issue according to respondent the affected items were determined in connection with the examination of tbs and hence the date on which that examination began is the date that is used to test whether sec_7491 applies to this case according to petitioner respondent’s determination of the affected items resulted from a separate non-partnership-level examination of petitioner personally and hence the starting date of the later examination is the date to be used to determine the applicability of sec_7491 notwithstanding which party bears the burden of continued production the record must establish that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount see 116_tc_438 the burden of production and proof remain on the taxpayer to establish that the penalty addition_to_tax or additional_amount does not apply because of reasonable_cause substantial_authority or the like id see also h conf rept pincite 1998_3_cb_747 production in this case however our review of the record leads us to the same conclusion ie that petitioner is liable for the sec_6662 accuracy-related_penalty for and the sec_6662 accuracy-related_penalty for both in the amounts respondent alleged in his answer thus we need not and do not discuss any further the parties’ dispute as to which of them bears the burden of production in this case sec_6662 and sec_6664 a overview sec_6662 provides that a taxpayer may be liable for a 20-percent accuracy-related_penalty on the portion of an understatement of income_tax attributable to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 and b and sec_6662 increases the amount of the sec_6662 accuracy-related_penalty to percent in the case of gross_valuation_misstatements sec_6664 provides that no accuracy-related_penalty under sec_6662 applies to the extent that the taxpayer has reasonable_cause for an underpayment_of_tax and acted in good_faith with respect to that underpayment b negligence disregard of rules or regulations for purposes of sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the code or to exercise ordinary and reasonable care in the preparation of a tax_return disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 see also 471_f3d_1021 9th cir affg tcmemo_2004_269 negligence has also been defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under similar circumstances 925_f2d_348 9th cir affg 92_tc_1 negligence includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs and negligence is strongly indicated where the taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be too good to be true under the circumstances sec_1_6662-3 income_tax regs negligence is determined by testing a taxpayer’s conduct against that of a reasonable prudent person 731_f2d_1417 9th cir affg 79_tc_714 and courts generally look both to the reasonableness of the underlying investment and to the taxpayer’s position taken on the return in evaluating whether the taxpayer was negligent 82_f3d_918 9th cir affg tcmemo_1994_217 when an investment has such obviously suspect tax claims as to put a reasonable taxpayer under a duty_of inquiry a good_faith investigation of the underlying viability financial structure and economics of the investment is required roberson v commissioner tcmemo_1996_335 citing 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir and 90_tc_908 affd without published opinion 142_f3d_435 6th cir c substantial_understatement_of_income_tax an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax actually reported on the return sec_6662 d gross_valuation_misstatements sec_6662 provides that a taxpayer may be liable for a 40-percent penalty on any portion of an underpayment_of_tax attributable to gross_valuation_misstatements no penalty is imposed under that section however unless the portion exceeds dollar_figure sec_6662 a gross_valuation_misstatement denotes any substantial_valuation_misstatement as determined under sec_6662 by substituting percent for percent sec_6662 pursuant to sec_6662 as read without the referenced substitution of text a substantial_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property claimed on any return is percent or more of the amount determined to be the correct amount of such valuation or adjusted_basis after the referenced substitution of text a gross_valuation_misstatement occurs when the value or basis claimed on a return is percent or more of the correct value or basis e reasonable_cause and good_faith no penalty is imposed under sec_6662 to the extent that the taxpayer had reasonable_cause for the underpayment_of_tax and acted in good_faith with respect to the underpayment sec_6664 see also hansen v commissioner supra pincite the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs see also hansen v commissioner supra pincite9 the extent of the taxpayer’s efforts to ascertain his proper tax_liability is generally the most important factor sec_1_6664-4 income_tax regs see also hansen v commissioner supra pincite9 reasonable_cause and good_faith under sec_6664 may be established where there is an honest misunderstanding of fact or law that is reasonable in the light of all facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs reasonable_cause and good_faith are not necessarily established by reliance on facts that unknown to the taxpayer are incorrect id applicability of the accuracy-related_penalties a gross_valuation_misstatement in durham farms j v v commissioner tcmemo_2000_159 the court held that tbs did not receive the benefits_and_burdens_of_ownership of the cattle in dispute there and was not entitled to the partnership deductions and losses claimed with respect thereto the court’s decision stated that the partnership’s depreciation expense and depreciation after each of which was reported as dollar_figure were both zero the disallowance of those items resulted in a computational adjustment and tax understatement for of dollar_figure because petitioner’s adjusted_basis for the depreciation expense deduction also was zero the underpayment for resulting from the disallowance of petitioner’s partnership loss from tbs all of which was attributable to a disallowed depreciation expense is attributable to an overstatement of bases of more than percent of the amounts determined to be the correct adjusted bases see keller v commissioner tcmemo_2006_131 jaroff v commissioner tcmemo_2004_276 see also 87_tc_970 in that petitioner’s resulting underpayment_of_tax for exceeded dollar_figure we conclude that petitioner’s underpayment of tax resulting from the disallowance of his reported cost bases and depreciation deduction was attributable to a gross_valuation_misstatement of over dollar_figure see 876_f2d_616 8th cir affg tcmemo_1988_427 zirker v commissioner supra jaroff v commissioner supra we thus also conclude that petitioner is liable for the 40-percent accuracy-related_penalty under sec_6662 for rather than the 20-percent accuracy-related_penalty set forth in sec_6662 unless he meets the sec_6664 exception for reasonable_cause and good_faith in which case no penalty will apply petitioner’s posttrial briefs contain no discussion of massengill zirker or jaroff arguing instead that 893_f2d_225 9th cir affg tcmemo_1988_416 and 862_f2d_540 5th cir affg 89_tc_912 establish that the accuracy-related_penalty under sec_6662 cannot apply if an asset such as the cattle at issue does not exist we disagree with petitioner’s argument the deductions in the two cases petitioner relies on were disallowed because the relevant assets were not placed_in_service during the years that were the subject of those cases the disallowance did not result from an asset’s valuation or basis here valuation or basis was a deciding factor in determining whether the benefits_and_burdens_of_ownership passed to tbs moreover as we stated in keller v commissioner supra in rejecting an argument similar to that of petitioner if we accept petitioner’s assertion that he never received the benefits_and_burdens_of_ownership of the cattle or that the cattle never existed then his bases in the cattle would be zero see 87_tc_970 finding that no actual sale of cattle took place and the correct adjusted_basis of cattle was zero massengill v commissioner tcmemo_1988_427 same as zirker affd 876_f2d_616 8th cir this conclusion is supported by petitioner’s concession that he was not entitled to cost_basis or depreciation_deductions if petitioner’s correct bases are zero then the bases claimed on his returns are considered to be percent or more of the correct amount and are thus gross_valuation_misstatements see sec_1_6662-5 income_tax regs see also zirker v commissioner supra pincite b negligence disregard of rules or regulations respondent alleged in his answer that petitioner was liable for for an accuracy-related_penalty under sec_6662 because his underpayment_of_tax for that year was attributable to negligence or disregard of rules or regulations petitioner argues that he is not liable for such an accuracy-related_penalty because he acted reasonably in joining tbs and in monitoring his participation in that venture we hold that petitioner was negligent both in participating in tbs and in claiming on his return that he had a loss attributable to that participation before joining tbs petitioner had limited education and practical experience with regard to cattle ranching and he had no experience with cattle valuation nonetheless before joining tbs petitioner sought no independent professional advice on the legitimacy of tbs opting instead to join that venture on the basis of his conversations with his colleagues at work generally a taxpayer is required to have made a reasonable inquiry into the validity of a questionable tax_shelter benefit in order not to be liable for an accuracy-related_penalty for negligence see 857_f2d_1383 9th cir affg dister v commissioner tcmemo_1987_217 zmuda v commissioner f 2d pincite cf 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioner has failed that requirement accord hansen v commissioner f 3d pincite0 in the setting of a highly suspicious investment in a hoyt venture the taxpayers were negligent in that they did not seek to verify the legitimacy of the tax benefits with a source independent of hoyt van scoten v commissioner tcmemo_2004_275 participants in hoyt ventures were negligent in joining those ventures because they failed to investigate the legitimacy of the ventures with someone independent of those ventures affd 439_f3d_1243 10th cir petitioner knew that the hoyt organization had labeled any investment in a hoyt partnership a speculative investment and that the commissioner considered the hoyt partnerships to be tax_shelters that had to be registered and reported as such petitioner also knew when he joined tbs that the hoyt organization would be acting with and for him to claim refunds of his federal income taxes and that he had to pay percent of any_tax refund to the hoyt organization petitioner also knew when he joined tbs that he could receive preferential tax allocations for any given year simply by asking the hoyt organization for such allocations in the light of petitioner’s background and his lack of experience and knowledge of the cattle ranching business and the questionable content of the promotional materials petitioner was required to perform a meaningful investigation of tbs before claiming any_tax benefits purportedly flowing therefrom we find that he did not while petitioner stresses that he investigated the hoyt partnerships by visiting the hoyt operation before and during his participation in tbs the fact of the matter is that such visits do not replace the requirement in this case that petitioner have consulted an independent professional adviser concerning the legitimacy and tax status of the advertised investment a reasonable and prudent individual standing in petitioner’s shoes would have had ample grounds for suspicion moreover as to petitioner’s visits to hoyt’s establishments we decline to find that petitioner during that time adequately investigated the legitimacy of tbs petitioner never even asked to see nor did he actually see any of hoyt’s records concerning tbs we conclude that petitioner’s failure to investigate properly was inconsistent with what a reasonable and ordinarily prudent person would have done under the circumstances ie it was negligence petitioner did not demonstrate due care in claiming a loss from tbs for in order to prepare his tax_return for that year petitioner supplied the hoyt organization with all of his tax information except his reported loss from tbs and he allowed the organization to prepare his return by adding to his information a dollar_figure loss that purportedly flowed from his participation in tbs notwithstanding the substantial amount of that reported loss and the fact that it was significantly greater than petitioner’s payments to the hoyt organization petitioner never took his return to a professional as of the time that petitioner filed his return he had paid the hoyt organization dollar_figure and had received dollar_figure in tax refunds for and and was awaiting a refund of dollar_figure for we also note that petitioner’s continued independent of the hoyt organization for review accord hansen v commissioner supra pincite while petitioner attempted to excuse his lack of due care by alleging that he tried but was unable to find such an independent professional we decline to find this testimony as a fact petitioner’s lack of due care for is further seen by noting that his return claimed a tax_refund for that year even though he knew that respondent was investigating at least one of the hoyt partnerships we conclude that petitioner’s underpayment_of_tax for was the result of negligence thus petitioner is liable for the 20-percent accuracy-related_penalty under sec_6662 for unless he meets the sec_6664 exception for reasonable_cause and good_faith claimed defenses to the accuracy-related_penalties a honest misunderstanding of fact petitioner argues that his underpayments of tax for and resulted from an honest mistake of fact because he was defrauded by hoyt he had insufficient information concerning his participation in tbs and all available evidence supported continued through returns claimed partnership losses from the hoyt organization totaling dollar_figure because we have concluded that petitioner’s underpayment_of_tax for was attributable to negligence we do not consider whether the underpayment also was attributable to a substantial_understatement_of_income_tax hoyt’s assertions we disagree with petitioner that he had any such misunderstanding of fact as would absolve him from liability for the accuracy-related_penalties in joining tbs and claiming the accompanying losses for and petitioner relied exclusively on the assertions made by hoyt members of the hoyt organization and other participants in the hoyt partnerships petitioner neither verified nor attempted to verify any of that information by speaking to someone independent of the hoyt organization while hoyt may have misled petitioner concerning his participation in tbs petitioner nevertheless was negligent in not properly investigating hoyt’s claims or otherwise inquiring into the nature of the tax benefits that petitioner claimed on his return with respect to his participation in tbs see keller v commissioner tcmemo_2006_131 barnes v commissioner tcmemo_2004_266 we conclude that any misunderstanding that petitioner may have had with respect to the facts surrounding his participation in tbs and any difficulty that he may have had in obtaining all information necessary to evaluate tbs and his participation therein was not due to an honest misunderstanding of fact such as would constitute a defense to the imposition of the accuracy-related_penalties it was due to a negligent disregard of fact b reliance on the bales memorandum opinion petitioner argues he had reasonable_cause for his underpayments of tax for and because he relied on bales v commissioner tcmemo_1989_568 we disagree in addition to the fact that petitioner by his own admission did not consult an independent professional for advice on bales bales involved different participants different partnerships and different years moreover although petitioner may have read the bales memorandum opinion we decline to find that he had any understanding of or reliance on that case independent of what was explained to him by the hoyt organization we conclude that any reliance that petitioner placed on bales was not reasonable see hansen v commissioner f 3d pincite3 440_f3d_375 6th cir affg tcmemo_2004_279 sanders v commissioner tcmemo_2005_163 petitioner argues that he acted reasonably in that this court was unable to uncover hoyt’s fraud and petitioner was in no better position to evaluate the legitimacy of his participation in tbs or the tax benefits claimed therefrom petitioner is misfocused in making this argument the argument relates improperly to the question irrelevant herein of whether petitioner could or should have uncovered the fraud rather than to the relevant and decisive issue of whether he was negligent in not adequately investigating the partnership and or seeking qualified independent advice concerning it see hansen v commissioner f 3d pincite3 mortensen v commissioner f 3d pincite c conclusion we conclude that petitioner did not have reasonable_cause for his underpayments of tax for and accordingly we hold that petitioner is liable for a sec_6662 accuracy- related penalty for and a sec_6662 accuracy-related_penalty for both in the amounts alleged by respondent in his answerdollar_figure we have considered all arguments made by petitioner for holdings contrary to those expressed herein and we conclude that those arguments not discussed herein are either irrelevant or without merit decision will be entered for respondent as to the amounts of these accuracy-related_penalties we have reviewed respondent’s computations of the amounts set forth in his answer and find them to be correct
